Citation Nr: 1215877	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  06-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) from an October 1981 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the benefits sought on appeal.  The Veteran subsequently relocated to Louisiana and his claims file was transferred to the RO in New Orleans, which issued a March 2003 decision denying his request for VA compensation benefits.  In August 2010 and December 2011, the Board remanded the Veteran's claim for additional development.   

The Veteran requested a Travel Board hearing in May 2005.  In a July 2011 statement, the Veteran, through his representative withdrew his request for a hearing.  The representative's statement was received prior to the scheduling of the Travel Board hearing and it is considered a timely withdrawal of the Veteran's hearing request.  38 C.F.R. § 20.702(e) (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that a low back disability pre-existed the Veteran's entry to service. 

2.  The Veteran does not have a low back disability that is attributable to military service.  


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2002, February 2003, January 2011, and January 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Veteran's entire service medical records are not available in this case. The claims file shows that some of the Veteran's service medical records could not be located by National Personnel Records Center (NPRC). In a January 2012 letter, the Veteran was informed that the Appeals Management Center requested the Veteran's records from the NPRC.  The entire record of service medical records were fire-related and only some of the records were obtained.  The Veteran was informed that only some of the records were available in a March 2005 statement of the case.  He had an opportunity to submit any records in his possession. 

Under such circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

VA has also obtained several examinations in support of the Veteran's low back claim.  For the reasons outlined below, the Board finds that the most recent VA examiner's opinion is highly probative and persuasive with respect to that claim.  Moreover, the Board concludes that, while the above examiner did not address its remand instructions to the letter, that clinician nevertheless substantially complied with those instructions by providing an opinion that comprehensively addressed the Veteran's contentions in the context of the other pertinent evidence of record.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  As such, the Board concludes that a remand for an additional opinion is unwarranted in this instance.  

In light of the foregoing, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  To establish service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1133, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Parenthetically, the Board notes that these provisions only apply to Veterans who served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946.  Significantly, in this case the Veteran had 91 days of continuous peacetime service during 1959.  As such, he narrowly meets the criteria for consideration of service connection on a presumptive basis.  

Next, with respect to the VA provisions governing pre-existing conditions, the Board observes that any Veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132 (West 2002).  Only those conditions recorded in examination reports can be considered as noted and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2011).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The Board now turns to the pertinent evidence of record.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  In support of his claim, the Veteran has submitted lay statements asserting that his current low back problems had their onset during his period of active duty, when he was treated for lumbar strain.  In the alternative, he contends that his current disability is the result of a low back disorder that pre-existed service and permanently worsened therein.  

As noted above, only a portion of the Veteran's service treatment records have been associated with the claims file.  In this regard, the Board observes that the RO and AMC have made multiple attempts to obtain the Veteran's complete service records through the NPRC.  However, none of those attempts has been successful.  Moreover, in response to the AMC's most recent request, rendered in accordance with the December 2011 remand, the NPRC indicated that the majority of the Veteran's service records were presumed destroyed in a 1973 fire.  The Veteran was apprised of the NPRC's response and told to submit any pertinent records in his possession in support of his claim.  This he declined to do.  As such, the Board finds that any additional information that may have been elicited in support of the Veteran's claim has not been not obtained because of his inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence that is favorable to his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the foregoing, the Board concludes that any additional efforts to obtain the Veteran's outstanding service records would be futile.  Moreover, remanding for further development in this regard would only result only in additional delay with no benefit to the Veteran. Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5- 04, 69 Fed. Reg. 59,989 (2004).  Thus, the Board will proceed with consideration of his low back claim, keeping in mind its heightened obligation to resolve all reasonable doubt in his favor.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran's available service medical records reflect that he was admitted to an Army hospital for 10 days with a report of low back pain in May 1959.  The Veteran reported that he had previous history of low back pain, which he believed had been aggravated by his Army training regimen.  X-rays of the lumbar spine were reported to be negative.  The Veteran was assessed with acute lumbar strain secondary to physical training.  He was subsequently readmitted to the hospital for treatment for low back pain and nervousness for 15 days in June 1959.  At that time, he was assessed with psychogenic musculoskeletal reaction, manifested by low back pain complaints.  Significantly, the hospitalization report noted that the back pain was not believed to represent organic disease and the psychiatric service recommended discharge for the Veteran.  Based on that recommendation, he was afforded an early release from service for reasons of medical unsuitability.

Significantly, the record is silent for any complaints or clinical findings of low back problems for more than a decade after the Veteran left service.  In fact, the earliest evidence of such problems is subjective note on the Veteran's initial application for service connection, referencing treatment for low back pain in 1970.  However, the first actual clinical evidence of such treatment is a VA outpatient treatment report dated in May 1980.  At that time, the Veteran was seen for complaints of progressive back pain.  However, concurrent X-rays of the lumbosacral spine were reported to be normal. 

The next clinical evidence pertaining to the Veteran's low back claim is a February 1994 statement from B. Rambach, M.D., of Orthopaedic Associates.  In that written statement, the private physician indicated that recent X-rays of the Veteran's lumbosacral spine had revealed evidence of generalized degenerative arthritis and some beginning ossification in the area of the anterior longitudinal ligaments throughout the mid lumbar region of the spine and in the thoracolumbar areas.  Additionally, the Veteran was noted to have progressive degenerative arthritis in the cervical and lumbar areas of the spine and in the dorsal spine.  Dr. Rambach said the Veteran was totally physically impaired from being able to engage in any type of gainful work.  Significantly, however, that clinician did not relate the Veteran's current back disorders to any aspect of his active service.

The Veteran underwent an additional X-ray examination in January 2001.  At that time, he was found to have mild diffuse hypertrophic changes throughout his lumbosacral spine.  However, as had been the case during his previous clinical assessments, no findings were made as to the etiology of the Veteran's current low back pathology. 

The record thereafter shows that in January 2004, the Veteran was afforded a VA examination in which he reported chronic low back pain since 1959.  He denied injury to the back.  Following a physical examination including X-rays and a magnetic resonance imaging (MRI) and a review of the claims file, the examiner diagnosed the Veteran with degenerative arthritis of the cervical and lumbar spine.  The examiner opined that it was not as likely as not that the Veteran's in-service lumbar strain condition was a precursor of his current low back problems.  Instead, the examiner determined that the Veteran's degenerative arthritis was the cause of his current low back symptoms.  The examiner also stated that the fact that the Veteran had an episode of lumbar spine strain while in service and also had a history of lumbar spine pain prior to service indicated that this particular low back problem was a pre-existing condition.  Furthermore, the examiner opined that the Veteran's pre-existing lumbar strain was separate and distinct from his current low back disorder.  In this regard, the examiner indicated that the Veteran's degenerative arthritis of the cervical and lumbar spine was related to an intercurrent injury from his occupation as a heavy equipment operator, which required strenuous labor climbing on to and off of heavy equipment.  Specifically, the examiner noted that the Veteran's operation of a bulldozer, which was constantly vibrating, pushing, and knocking over trees and large rocks, had caused a degeneration of his lumbar spine.  The examiner then concluded that the Veteran's current low back pathology was not in any way related to an episode of strain while in service.  

The above examiner's findings were refuted by a private physician (D. Brown, M.D., of Orthopaedic Center of Monroe, Louisiana), who indicated in a June 2005 treatment record that the Veteran had C3-4, C5-6, and C6-7 degenerative disc disease with nerve impingement and foraminal encroachment, mild L4-5, L5-S1 involvement.  Significantly, that physician also submitted an addendum statement emphasizing that it was decidedly possible that the Veteran's progressive degenerative spondylosis of his cervical and lumbar spine was related to the military injuries he had sustained many years ago.  

In an effort to reconcile the disparate VA and private opinions, the Board remanded the Veteran's claim for a follow-up examination, which was conducted in February 2012.  At that time, the Veteran reported that he did not have a low back condition or previous treatment for a low back condition prior to entry into the Army.  He also stated that he had sought treatment for his back in 1980 at which time he had been informed that he had degenerative arthritic changes.  The Veteran further reported that he had injured his low back and neck secondary to repeated equipment jarring for which he received Worker's Compensation wages.  He indicated that he has not worked since 1986.  

In addition to noting the Veteran's subjective complaints, the examiner reviewed the Veteran's history of back treatment in service and noted that he had been diagnosed with psychogenic low back pain prior to his discharge.  The examiner also noted that the Veteran had performed heavy manual labor following his discharge from service and had reinjured his back on several occasions.  Additionally, the examiner indicated that the Veteran's symptoms had worsened over time to the point that he unable to continue to work. 

Following a physical examination, which included X-rays of the lumbar spine, an MRI of the lumbar spine, and a computed tomography (CT) of the lumbar spine, the Veteran was assessed with multilevel mild degenerative spondylosis.  Significantly, the examiner opined that the evidence of record did not clearly and convincingly show that the Veteran's low back disability had pre-existed service.  The rationale for that conclusion was that X-rays of the lumbar spine had been normal in service and that the Veteran had been assessed with a psychogenic musculoskeletal condition, implying no ongoing organic disease process.  The examiner noted that if there had been any significant low back disease in the Veteran either prior to or during service, there would likely have been X-ray changes and/or an organic cause attribution rather than a psychogenic diagnosis.  

Having determined that there was no clear and unmistakable evidence of a pre-existing low back disability, the examiner also concluded that it was less likely than not that any pre-existing low back disability had been aggravated or permanently worsened by the Veteran's in-service episodes of lumbar strain.  In this regard, the examiner noted that the Veteran's documented in-service lumbar strain was most likely an acute and temporary condition.  The examiner further opined that it was unlikely that this condition, or any other aspect of service, had aggravated any pre-existing back pathology beyond the natural progress of the disease.  In this regard, the examiner noted that, because the Veteran had not been shown to have a pre-existing low back condition, such a condition could not have been aggravated by any in-service injury.  

Finally, the February 2012 examiner opined that it was less likely than not that the Veteran's current low back disability was etiologically related to any aspect of his active duty, including his documented in-service lumbar strain.  The rationale for this conclusion was that the Veteran had been released back to duty following his initial in-service treatment for lumbar strain, which implied that this strain was acute and temporary.  Moreover, the examiner noted that, after discharge, the Veteran had been able to work heavy manual labor jobs, which would he would have been less likely able to work with a chronic low back condition.  The examiner further noted that the first post-service report of treatment for a low back condition did not occur until 1970, more than ten years after the Veteran left service.  The examiner then added that the next occasion of such treatment had been in 1981, when the Veteran had been diagnosed with lumbar spondylosis, and in 1986, when he had developed an intercurrent injury.  Additionally, the examiner noted that the private treatment records from Dr. Rambach suggested that the Veteran had sustained a new post-service injury, a finding that was consistent with the Veteran's own statement that he had been treated for an injury in 1986.  The examiner also pointed out that, while Dr. Brown had opined that the Veteran's progressive degenerative spondylosis was related to his previous military injury, that clinician not reviewed the pertinent medical records, nor offered a rationale for his conclusion.  Finally, the examiner concluded that the current clinical findings of record were indicative of progressive, widespread and degenerative arthritis of the lumbar spine, which was as likely as not attributable to the Veteran's civilian work history and work-related injuries, as well as the normal aging process.  Significantly, in support of his findings, the clinician cited to several medical treatises and noted that spondylosis was a natural process of aging seen in 10 percent of individuals by the age of 25 and in 95 percent by the age of 65.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical opinion over another depending on factors such as reasoning employed by the examiners and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the February 2012 VA examiner's opinion, indicating that the Veteran did not have a pre-existing low back condition and that his in-service lumbar strain did not cause or aggravate his current low back problems, to be both probative and persuasive.  That opinion was predicated on a complete review of the Veteran's claims file and supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  Additionally, the Board considers it significant that the February 2012 examiner's report constitutes the most recent medical opinion evidence of record and was undertaken directly to address the issue on appeal.  Moreover, that examiner's report effectively reconciled the conflicting opinions rendered by the January 2004 VA examiner and the June 2005 private physician.  In addition, the February 2012 examiner predicated his findings not only on an in-depth review of pertinent lay and clinical evidence but also on an assessment of relevant medical treatises.  Indeed, those treatises, while general in nature, directly pertained to the etiology of the Veteran's low back disorder.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998) (noting that medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion).  The January 2012 examiner also demonstrated a knowledge of specialized medical principles in accordance with his status as a licensed surgical practitioner.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  This further adds to the probative value of that examiner's opinion.

In contrast, the January 2004 VA examiner's finding of a low back condition that pre-existed service was not supported by any clinical rationale.  Sklar v. Brown, 5 Vet. App. 140 (1993).  On the contrary, that examiner appears to have based that observation on the Veteran's own unsubstantiated statements.  As such, that finding is no more probative than facts alleged by the Veteran himself.  Swann v. Brown, 5 Vet. App. 229 (1993).  Moreover, in concluding that it was "more likely than not" that a low back disorder had pre-existed service, the January 2004 examiner declined to respond to the specific VA criteria governing pre-existing conditions, which, as noted above, must be shown by clear and convincing evidence in order to rebut the presumption of soundness.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In any event, the Board observes that this initial VA examiner ultimately concluded that the Veteran's current low back problems were unrelated to his service.  As such, that examiner's opinion is not wholly inconsistent with the report of the January 2012 examining clinician, which the Board has afforded considerable probative value.

In contrast, the Board acknowledges that the aforementioned private physician (Dr. Brown) has provided an opinion that differs from the findings of the VA examiners and is somewhat supportive of the Veteran's claim.  Nevertheless, the Board observes that this private physician's finding of a possible connection between the Veteran's current low back pathology and active service is inherently speculative in nature and, thus, of low evidentiary weight.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, as expressly recognized by the January 2012 VA examiner, the private physician declined to bolster his findings with a review of the Veteran's pertinent medical records.  Nor did he offer a rationale for his conclusions.  This further diminishes the overall probative value of that clinician's opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).   Further, while the Board does not question the competence of that private treating physician, the Board notes that the opinion of that medical professional is not entitled to more weight merely because he treated the Veteran.  On the contrary, VA's benefits statutes and regulations do not provide any basis for according any greater weight to a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). 

Based on the foregoing, the Board finds that the probative and persuasive evidence of record weighs against a grant of service connection in this instance.  As noted above, the January 2012 examiner, whose opinion the Board deems probative, has definitively concluded that the Veteran's low back problems did not pre-exist service.  Such problems were not noted on entry; thus, they must be shown by clear and convincing evidence to have both pre-existed service and not worsened therein in order to rebut the presumption of soundness.  38 C.F.R. § 1111; see also VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Here, by concluding that no clear and convincing evidence of a pre-existing low back disorder exists, the January 2012 examiner has effectively indicated that the presumption of soundness is not rebutted with respect to the Veteran's low back claim.  Moreover, even though that examiner's findings with respect to aggravation were couched in terms of "at least as likely as not" - rather than according to the "clear and convincing" evidentiary standard prescribed by VA regulation - the Board finds that his opinion overall is sufficient to establish that the Veteran was sound upon entry.  Indeed, because that examiner ruled out the first prong of the Wagner test - clear and convincing evidence of a pre-existing condition - it is immaterial whether the second prong of that test - clear and convincing evidence of a lack of aggravation - was met.  Regardless of any showing of aggravation, the two-part presumption remains intact and the Veteran must be considered to have been sound upon entry.  Further, while cognizant of the Veteran's own in-service statements of pre-existing low back problems, the Board notes that such lay assertions, even when rendered in service, are insufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Having determined that the Veteran was sound upon entry, the Board concludes that the theory of aggravation of a pre-existing disability is not for application.  38 U.S.C.A. §§ 1111, 1153 (West 2002 & 2011); 38 C.F.R. § 3.306 (2011).  As such, the Board must now consider whether service connection is warranted under alternate theories of entitlement.  

First, the Veteran has not submitted any competent evidence which provides a basis for the conclusion that arthritis of the low back manifested within one year of his separation from service.  Thus, service connection is not warranted on a presumptive basis for chronic disease.  38 C.F.R. §§ 3.307, 3.309.

Nor is service connection warranted on a direct basis.  While the evidence indicates that the Veteran reported low back pain on several occasions in service, X-rays obtained during service did not reflect a diagnosis of degenerative disc disease of the lumbar spine.  Additionally, while the Veteran has reported back pain since military service and the most recent VA examiner noted treatment for a low back disability in 1970, the medical evidence of record does not reflect any treatment for a low back disability until 1980, more than 20 years after the Veteran was separated from his period of active service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of a low back disability is also evidence that weighs against the Veteran's claim.  

Moreover, the Board considers it significant that, by the Veteran's own admission in the early 1980s, his post-service low back problems did not begin until more than a decade after he left the Army.  Further, while he has since complained of chronic low back problems since service, the Board considers his earlier statements, which predate the perfection of his appeal, to be more probative than his current assertions, which were rendered in direct support of his claim for VA benefits.  Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).

As a final point of analysis, the Board acknowledges the Veteran's assertions that he currently has a low back disability as the result of his active duty service.  Lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of back pain since service and his assertions are entitled to probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board ultimately places more probative weight on the opinion of the competent health care specialists who reviewed the record, and found that a relationship between the Veteran's current disability and service was less likely.  The Veteran, as a lay person, is not competent to provide a medical opinion relating any current low back disability to his service when the question relates to a complex medical matter, as is the case here.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the reasons and bases set forth above, the Board concludes that the record does not contain any clear and convincing evidence that any low back disability preexisted service sufficient to rebut the presumption of soundness.  Nor does the preponderance of the evidence otherwise show that the Veteran's current low back problems were caused or aggravated in service so as to warrant a grant of service connection.  Thus, while mindful of the unavailability of certain service treatment records, the Board nevertheless concludes that, even affording the Veteran every reasonable benefit of the doubt, the preponderance of the evidence weighs against his claim for service connection.  As such, that claim must regrettably be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


